Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 and 32-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 12, 14-20 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Cochran (US 5,048,611).
As concerns claim 1, Cochran discloses a method of treating each of multiple formation zones in a subterranean well, the method comprising: preventing longitudinal fluid flow through a wellbore with a first plug assembly, thereby isolating first and second formation zones from each other (Figure 2 when ball 80 lands); treating the first formation zone by flowing a treatment fluid through first openings that provide 

As concerns claim 2, Cochran discloses the method of claim 1, in which the blocking comprises displacing a diverter (80) through the wellbore to the first openings.  

As concerns claim 4, Cochran discloses the method of claim 1, in which the opening comprises discharging a plug from the first plug assembly, thereby permitting the longitudinal fluid flow through the first plug assembly. (Column 8, Lines 9-13)

As concerns claim 12, Cochran discloses the method of claim 1, further comprising installing a plug (80) in the first plug assembly, thereby preventing flow through the first plug assembly, after installing the first plug assembly in the well.  

As concerns claim 14, Cochran discloses the method of claim 1, in which the first plug assembly comprises a seat (74) formed in a casing section.  
As concerns claim 15, Cochran discloses the method of claim 14, in which the isolating comprises sealingly engaging a plug (80) with the seat.  



As concerns claim 17, Cochran discloses a well treatment system for treating each of multiple formation zones intersected by a wellbore, the well treatment system comprising: multiple plug assemblies (236, 230 in Figure 8) in the wellbore, each of the plug assemblies isolating a respective adjacent pair of the formation zones from each other in the wellbore, and each of the plug assemblies comprising a flow passage extending longitudinally therethrough, in which the flow passage of a respective plug assembly opens in response to a respective predetermined pressure differential applied across the respective plug assembly via an increase in pressure above the respective plug assembly, and in which the multiple formation zones are successively treated beginning with a formation zone closest to a surface of the earth along the wellbore.  (Column 5, Line 48 to Column 6, Line 22 / Column 8, Lines 9-13)

As concerns claim 18, Cochran discloses the system of claim 17, in which each plug assembly comprises a plug (80) that prevents fluid flow through the flow passage.  

As concerns claim 19, Cochran discloses the system of claim 18, in which the plug permits fluid flow in response to the predetermined pressure differential.  (Column 8, Lines 9-13)
As concerns claim 20, Cochran discloses the system of claim 18, in which the plug is discharged from the respective plug assembly in response to the predetermined pressure differential.  (Column 8, Lines 9-13)



As concerns claim 23, Cochran discloses the system of claim 17, in which a diverter (80/84) blocks flow through openings that provide fluid communication between the wellbore and the formation zones.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran alone.
As concerns claims 5, 21 and 24, Cochran discloses the method of claim 4, 18 and 23 however fails to specify wherein the ball degrades within the well.
Wellbores are notoriously well known to be harsh environments which cause degradation of equipment over a long enough time period.
The Examiner takes Official Notice that given a long enough time period, the balls of Cochran would degrade in the well. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the balls / plugs would degrade in the well as is known to one of ordinary skill in the art to occur.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cochran in view of Putch et al (US 3,661,206).
As concerns claim 10, Cochran discloses the method of claim 1, however fails to specify whether or not the first plug assembly and a second plug assembly are conveyed into the wellbore in a single trip. 
Cochran illustrates wherein both the first and second plug assemblies in Figure 8 are part of a dual completion. 
Putch et al (US 3,661,206) teaches wherein a dual completion may be installed in a single trip. (Column 3, Lines 46-65).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include installation of the system of Cochran in a single trip as taught by Putch for the expected benefit of having a more streamlined installation process.


Allowable Subject Matter
Claims 3, 6-9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 25-30 and 32-40 are allowed over the prior art
The following is an examiner’s statement of reasons for allowance: the consecutive treatment of multiple formation zones as claimed in claim 25 would not have been obvious to perform with the invention of Cochran.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679